Citation Nr: 1104726	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, previously identified as 
a throat condition.

5.  Entitlement to service connection for a left shoulder 
condition.

6.  Entitlement to service connection for body joint pain.

7.  Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus.

8.  Entitlement to a disability rating in excess of 10 percent 
for service-connected facet joint strain.

9.  Entitlement to a disability rating in excess of 10 percent 
for service-connected synovitis of the right knee.

10.  Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia of the left patella.

11.  Entitlement to a compensable disability rating for service-
connected hypertension (HTN).

12.  Entitlement to a compensable disability rating for service-
connected left wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran retired from active duty in October 2002, after 
serving more than 30 years.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In February 2010, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.

Although the Veteran's claim has previously been identified and 
developed as entitlement to service connection for a throat 
condition, based on his description of his symptoms and the 
medical evidence of record, as will be discussed further, the 
Board finds that his claim also reasonably encompasses his 
diagnosed COPD and emphysema.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009)(United States Court of Appeals for Veterans Claims 
found that a claim for benefits for one psychiatric disability 
also encompassed benefits based on other psychiatric diagnoses 
and should be considered by the Board to be within the scope of 
the filed claim).  Therefore, the issue on the title page has 
been modified to reflect the current disability.

The issues of entitlement to service connection for sleep apnea, 
body joint pain disorder and a left shoulder condition, as well 
as entitlement to an increased initial disability ratings for 
facet joint strain and a left wrist disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the 
Veteran's diagnosed migraine headaches to his service.

3.  Any currently diagnosed COPD, emphysema or throat condition 
did not have its onset in service and has not been etiologically 
linked to the Veteran's service or any incident therein.

4.  The Veteran's synovitis of the right knee is manifested by 
complaints of pain, stiffness, swelling, weakness, 
incoordination, and a lack of endurance with objective evidence 
of flexion limited to no less than 88 degrees and extension 
limited to no less than 10 degrees due to pain and fatigability, 
with palpable quadriceps muscle spasms in the anterior thigh 
during testing; there is objective evidence of tenderness with 
palpation; but no evidence of instability, weakness or 
incoordination during the appeal period.  

5.  The Veteran's chondromalacia of the left patella is 
manifested by complaints of pain, stiffness, swelling, weakness 
incoordination, a lack of endurance, occasional locking and 
"popping" with objective evidence of flexion limited to no less 
than 65 degrees and extension limited to no less than 10 degrees 
due to pain and fatigability with palpable anterior quadriceps 
spasms with testing; there is objective evidence of crepitus, 
tenderness to palpation; there is no evidence of instability, 
laxity, weakness or incoordination during the appeal period.  

6.  The Veteran has blood pressure readings with diastolic 
readings of 100 or more and takes medication for control of his 
HTN; his HTN is not productive of diastolic pressure 
predominantly 110 or more or of systolic pressure predominantly 
200 or more.

7.  During his February 2010 personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that he wished to withdraw his appeal of the issue for 
service connection for bilateral hearing loss.

8.  During his February 2010 personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that he wished to withdraw his appeal of the issue for 
an increased disability rating for his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is established.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  COPD, emphysema and/or a throat condition was neither 
incurred in nor aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303 (2010).

3.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for right knee synovitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2010).

4.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for chondromalacia of the left 
patella have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent, but no more, for HTN have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7101 (2010).

6.  The criteria for withdrawal of the Veteran's appeal regarding 
his claim for service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

7.  The criteria for withdrawal of the Veteran's appeal regarding 
his claim for an increased disability rating for service-
connected diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

During the pendency of the Veteran's appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
requires VA review the evidence presented with the claim and to 
provide the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection and 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
cases, as this one, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to service 
connection for COPD with emphysema, previously identified as a 
throat condition, and for initial increased disability ratings 
for synovitis of the right knee, chondromalacia of the left 
patella and HTN, the Board observes that the RO issued VCAA 
notice to the Veteran in a January 2004 letter which informed him 
of the evidence generally needed to support claims of entitlement 
to service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  Although 
the VCAA notice was provided after the January 2003 rating 
decision from which the instant appeal arises, the VCAA notice 
letter and subsequent readjudication of the claims have cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

In October 2003, the Veteran submitted an NOD with the initial 
disability rating assigned his disabilities, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an August 2004 statement of the case (SOC).  This 
document informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him of 
the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

Moreover, the Board finds that, under the facts of this case, 
"the record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the Veteran has been provided with 
several opportunities to submit evidence and argument in support 
of his claims.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claims is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records 
and the Veteran's written contentions regarding the circumstances 
of his disabilities.  Also of record is the transcript of the 
Veteran's testimony at a February 2010 personal hearing before 
the Board.  This evidence was reviewed by both the RO and the 
Board in connection with the Veteran's claims.  

With respect to the VA compensation examination provided the 
Veteran in March 2007, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board finds that the 
March 2007 VA general medical examination is adequate as the 
examination report was based on a review of the Veteran's claims 
files, which included his service treatment records, private 
treatment records, and VA treatment records, and physical 
examination.  The examiner outlined the Veteran's history and 
gave objective current findings and opinions with rationale.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
There remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 
3d (Fed. Cir. 2007).  

Regarding to the Veteran's claims for service connection for 
bilateral hearing loss and for an increased initial disability 
rating for diabetes mellitus, as he has requested that these 
claims be withdrawn at the time of his personal hearing, it is 
unnecessary to discuss VCAA duties with respect to these issues.

Finally, because the claim for entitlement to service connection 
for migraine headaches on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and assist 
are fully satisfied with regard to this claim as any error would 
be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).



Migraine Headaches

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds that 
service connection for migraine headaches is warranted.  Although 
the Veteran's service treatment records indicate he was treated 
for a possible migraine headache on only one occasion in June 
1995, the Board finds the March 2007 VA examiner's opinion that 
the Veteran has classic migraine headaches and that they are at 
least as likely as not the same migraine headaches that were 
being evaluated and treated in service as probative regarding the 
etiology of the Veteran's currently diagnosed migraine headaches.  
In this respect, the Board notes that the March 2007 VA 
examiner's opinion was provided after the Veteran's claims files 
were reviewed and the examiner provide rationale for the opinion.  
Nor is there evidence of record contradicting this opinion.  
Under these circumstances, the Board cannot conclude, given this 
evidence, that the preponderance of the evidence is against the 
claim.  

Therefore, the Board finds that the evidence supports service 
connection for diagnosed migraine headaches.  Accordingly, 
service connection for migraine headaches is warranted.  38 
U.S.C.A. § 5107(b).  

COPD, Emphysema or a Throat Condition

The Veteran and his representative contend that his currently 
diagnosed COPD and emphysema, which he identifies as a throat 
condition, had its onset in service.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide 
a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  The former is 
a legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

After carefully considering all of the evidence of record under 
the laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for his 
currently diagnosed COPD with emphysema, previously identified as 
a throat condition, as the preponderance of the evidence is 
against the claim.  

Although the Veteran's service treatment records show he was 
frequently treated for complaints of sore throats, the records 
indicate that the complaints were associated predominantly with 
diagnosed upper respiratory infections (URI) and sinusitis.  
Likewise, although the Veteran complained of a chronic cough in 
September 2001, and an October pulmonary function test (PFT) was 
borderline normal, there is no evidence of any treatment or 
diagnoses associated with COPD, emphysema or a discreet throat 
condition in service.  October 2001 treatment records indicate 
the Veteran was given a trial of INH due to his history of 
chronic smoking and that he subsequently reported a 100 percent 
improvement.

Initially, the Board finds that this issue does not involve a 
simple diagnosis.  See Jandreau; see also Woehlaert, supra.  In 
this respect, while the Veteran believes his currently diagnosed 
COPD with emphysema had its onset during service, he is not 
competent to provide evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no indication in the 
record that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he lacks 
the requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
Thus, his lay assertions with regard to whether his currently 
diagnosed COPD with emphysema is etiologically related to his 
service or any incident therein are not competent or sufficient.  

To the extent that the Veteran asserts continuity of the symptoms 
associated with his diagnosed COPD with emphysema since service, 
available private and VA treatment records, as well as VA 
compensation examinations, dating from October 2002 show no such 
relevant complaints, findings, treatment or diagnoses until the 
March 2007 VA examination, when he identified his throat problem 
as being more of a respiratory problem.  

While the Board finds the Veteran is competent to say that he has 
experienced constant respiratory or throat problems on a 
continuous basis since service, his statements are directly 
contradicted by the contemporaneous record.  The Board finds this 
contemporaneous medical evidence to be more probative and 
credible than the Veteran's current assertions, as the histories 
were given for treatment purposes.  

As noted above, the Board finds that the Veteran is not competent 
to etiologically link his currently diagnosed COPD with emphysema 
with his service, or any incident therein; as such a nexus 
opinion requires medical knowledge.  Nor has the Veteran provided 
any medical opinion etiologically linking his current COPD or 
emphysema to his service, or any incident therein.  

In contrast, the March 2007 VA examiner opines that the Veteran's 
diagnosed pulmonary condition is most likely caused by his 30-
year history of smoking cigarettes, and that it is less likely as 
not that the condition occurred while he was on active duty.  The 
VA examiner specifically noted the Veteran's long history of 
smoking as the etiological cause of his current respiratory 
disability.  The Board finds the March 2007 VA examiner's opinion 
more probative than the Veteran's sincere belief regarding the 
etiology of his respiratory disability, as the examiner's opinion 
was based on a review of the Veteran's claims file and the 
examiner provided rationale for his opinion that incorporated the 
Veteran's post-service treatment records as well as his reported 
history.  

The Board notes that for claims filed after June 9, 1998, a 
veteran's disability shall not be considered to have resulted 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service on the 
basis that it resulted from an injury or disease attributable to 
the use of tobacco products by the veteran during the veteran's 
service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) 
(2010).  This provision of law does not preclude the 
establishment of service connection for a disability from a 
disease or injury which is otherwise shown to have been incurred 
or aggravated in military service, naval, or air service or which 
became manifest to a requisite degree of disability during any 
applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 
2002); 38 C.F.R. § 3.300(b) (2010).  There is simply no legal 
basis to award entitlement to service connection for COPD as 
secondary to tobacco use in service.  Accordingly, to extent the 
Veteran's COPD was due to tobacco use in service, the claim for 
entitlement to service connection must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and 
not the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim in 
this case, and service connection for COPD with emphysema must be 
denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Synovitis of the Right Knee and Chondromalacia of the Left 
Patella

The Veteran contends that his service-connected right and left 
knee disabilities are more severe than the current disability 
ratings reflect.  During his February 2010 personal hearing, he 
testified that he experiences constant pain in both knees and 
also experiences some knee instability.  He further testified 
that he has full leg casts that he uses for episodes of 
instability and pain.  He indicates that he has been unable to be 
mobile for up to a whole day at a time due to these episodes and 
that he has missed more than 5 days of work in the last year due 
to his knee symptoms.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  The General 
Counsel further noted in VAOPGCPREC 9-98 that the removal of the 
semilunar cartilage may involve restriction of movement caused by 
tears and displacements of the menisci, but that the procedure 
may result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion.  Therefore, limitation of 
motion is a relevant consideration under Diagnostic Code 5259, 
and the provisions of 4.40, 4.45, and 4.59 must be considered.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Absent x-ray findings of arthritis, limitation of motion should 
be considered under Diagnostic Codes 5260 and 5261.  Painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's service-connected right and left knee disabilities 
are currently assigned separate 10 percent disability ratings 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5260 and 
5014-5260 respectively.  Diagnostic Codes 5014 (osteomalacia) and 
5020 (synovitis) will be rated on limitation of motion of the 
affected parts, as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected which 
in this case would be Diagnostic Codes 5260 (limitation of 
flexion of the leg) and 5261 (limitation of extension of the 
leg).  When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent disability rating will be 
assigned for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate I.

Right Knee

Initially, the Board notes that other diagnostic codes for knee 
disabilities provide for ratings greater than 10 percent.  
However, there is no evidence of right knee ankylosis (Code 
5256), instability or subluxation (Code 5257), dislocated 
semilunar cartilage (Code 5258), or of malunion of the tibia and 
fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for an initial disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, VA 
and private treatment records, dating from October 2002 to 
February 2010, show no real complaints or treatment for right 
knee complaints.  Indeed, during his March 2007 VA examination, 
the Veteran reported he used over-the-counter medication and 
creams for his knee pain with good results.  The evidence of 
record shows right knee flexion (while simulating a flare-up) was 
measured to no more than 80 degrees  and right knee active and 
passive flexion to 110 degrees (with repetition and due to pain) 
with anterior quadriceps spasms during the March 2007 VA 
examination.  Likewise, right knee extension was measured to 10 
degrees (while simulating a flare-up) and right knee active and 
passive extension to 0 degrees (with repetition and due to pain) 
during the VA examination.  The examination report shows the 
Veteran complained of pain, stiffness, swelling, fatigability, 
weakness, incoordination and a lack of endurance in both knees.  
However, the VA examiner found no objective evidence of laxity or 
abnormality in the medial or lateral collateral ligaments.  There 
was tenderness to palpation over the tibial plateau medially and 
laterally.  There was also tenderness over the inferior patellar 
tendon through from the inferior patellar insertion site to the 
insertion of the tibia at the tibial tubercle.  There was no 
evidence of effusion or crepitus and no evidence of tibia/fibula 
joint pain.  At no time during the pendency of his appeal is 
there evidence of right knee flexion limited to a degree that is 
compensable under VA criteria.  Likewise, there is no evidence of 
right extension limited to a degree that would warrant a rating 
in excess of 10 percent at any time during the course of the 
appeal.  Thus, the overwhelming preponderance of the evidence 
reveals that limitation of right knee motion does not warrant 
disability rating in excess of 10 percent, even during simulation 
of a flare-up, under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
right knee pain, weakness, incoordination, and lack of endurance, 
as did the March 2007 VA examiner.  While there is no clinical 
evidence of weakness or incoordination, the March 2007 VA 
examiner found right knee flexion was limited by 10 degrees with 
repetition due to pain and extension, while full, was 
accomplished with pain.  Finally, X-ray studies of the right knee 
were normal.  The Board finds no basis for establishing an 
initial disability rating in excess of 10 percent on the basis of 
functional loss.  Accordingly, as the preponderance of the 
evidence of record is against the claim for an increased 
disability rating for synovitis of the right knee, the appeal 
must be denied.  38 U.S.C.A. § 5107(b)

Left Knee

As noted above, other diagnostic codes for knee disabilities 
provide for ratings greater than 10 percent.  However, there is 
no evidence of left knee ankylosis (Code 5256), instability or 
subluxation (Code 5257), dislocated semilunar cartilage (Code 
5258), or of malunion of the tibia and fibula (Code 5262).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for an initial disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, VA 
and private treatment records, dating from October 2002 to 
February 2010, show no real complaints or treatment for a left 
knee disability.  As noted above, during his March 2007 VA 
examination, the Veteran reported he used over-the-counter 
medication and creams for his knee pain with good results.  The 
evidence of record shows left knee flexion (while simulating a 
flare-up) was measured to no more than 65 degrees and left knee 
active and passive flexion to 88 degrees (with repetition and due 
to pain) with anterior quadriceps spasms during the March 2007 VA 
examination.  Likewise, left knee extension was measured to 15 
degrees during a simulated flare-up, and to 0 degrees (with 
repetition and due to pain).  The examination report shows the 
Veteran reported having flare-ups approximately 2 to 3 times a 
year.  He complained of pain, stiffness, swelling, fatigability, 
weakness, incoordination and a lack of endurance in both knees.  
He also reported that his left knee popped and locked.  The March 
2007 VA examiner found objective evidence of crepitus, tenderness 
to palpation over the tibial plateau medially and laterally and 
tenderness only on the dorsal lateral quadriceps insertion onto 
the patella.  There was no evidence of instability or laxity and 
no evidence of effusion.  At no time during the pendency of his 
appeal does the evidence show left knee flexion limited to a 
degree that would warrant even a 10 percent disability rating.  
The Board acknowledges that the Veteran's simulated left knee 
extension of 15 degrees during the March 2007 examination 
indicates limitation that would typically warrant a 20 percent 
disability rating.  However, during actual range of motion 
testing, the Veteran was able to extend his left knee to 0 
degrees after repetitive motion and the simulation range of 
motion testing was based on his estimate of his limitation during 
a flare-up.  Accepting the credibility of the Veteran's 
estimation, the Board notes that he has given a history of flare-
ups occurring no more than 2 to 3 times a year.  Therefore, the 
Board finds that these infrequent flare-ups are adequately 
compensated under the current disability rating.  Thus, the 
overwhelming preponderance of the evidence reveals that 
limitation of left knee motion does not warrant a disability 
rating in excess of 10 percent under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
left knee pain and weakness, as did the March 2007 VA examiner.  
While there is no clinical evidence of weakness or 
incoordination, the March 2007 VA examiner found left knee 
flexion was limited to 88 degrees with repetition due to pain.  
Finally, an MRI study of the left knee shows findings of a small 
posteromedial Baker cyst, increased intrameniscal signal both 
medially and laterally, suspicious for a small posterior horn 
tear, 2 small bone lesions, small joint effusion and a small 
plica superolaterally.  The Board finds no basis for establishing 
an initial disability rating in excess of 10 percent on the basis 
of functional loss as the Veteran's painful motion was assessed 
at the time of range of motion testing and is adequately 
encompassed by the current disability rating.  Accordingly, as 
the preponderance of the evidence of record is against the claim 
for an increased disability rating for left patella 
chondromalacia, the appeal must be denied.  38 U.S.C.A. § 5107(b)

HTN

The Veteran is currently assigned a noncompensable disability 
evaluation for HTN, pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation 
is assigned for diastolic pressure predominantly 100 or more; 
systolic pressure predominantly 160 or more; or, minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent rating is warranted for diastolic pressure 
predominantly 110 or more; or, systolic pressure predominantly 
200 or more.  The note under this code explains that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
including Note 1 (2010).

After reviewing all the evidence of record under the rating 
criteria and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that there is some evidence of diastolic 
ratings of 100 or more, and the continuous use of multiple 
medications to control the Veteran's HTN.  In this regard, VA and 
private treatment records dated between October 2002 and February 
2010, documented the Veteran's blood pressure as ranging from 
179/100 in February 2004 to 140/80 in June 2008.  Moreover, the 
March 2007 VA examiner indicated that the Veteran's blood 
pressure was 194/100, 189/102 and 189/104 and stated that his HTN 
was poorly controlled by multiple medications.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
evidence supports a 10 percent initial disability rating for his 
HTN.  38 C.F.R. § 4.7.  

However, the Board finds that the medical evidence does not meet 
the criteria for a 20 percent disability rating at any time 
during the pendency of the appeal, as it does not reflect that he 
has had diastolic pressure predominantly 110 or more; or, 
systolic pressure predominantly 200 or more.  As such, an initial 
disability rating in excess of 10 percent is not warranted.  38 
U.S.C.A. § 5107(b)

Service Connection for Bilateral Hearing Loss and Increased 
Initial Disability Rating for Service-Connected Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, at the time of his personal hearing in 
February 2010, has withdrawn his appeal of these issues and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding these issues and it 
is dismissed.


ORDER

Service connection for migraine headaches is granted, subject to 
the rules and regulations governing the payment of VA monetary 
benefits.

Service connection for COPD with emphysema is denied.

Entitlement to an initial disability rating in excess of 10 
percent for synovitis of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia of the left knee is denied.

Entitlement to an initial disability rating of 10 percent for HTN 
is granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

With regard to the claim for service connection for bilateral 
hearing loss, the appeal is dismissed.

With regard to the claim for an increased initial disability 
rating for diabetes mellitus, the appeal is dismissed.




REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim. See 38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Initially, although the March 2007 VA examiner indicated that the 
Veteran's complaints of body joint pain were attributed to 
service-connected disabilities, a subsequent December 2008 VA 
treatment record notes his complaints of joint pain and indicated 
that he may have rheumatoid arthritis.  The Board is of the 
opinion that the Veteran should be provided another VA orthopedic 
examination to address whether the Veteran's complaints of body 
joint pain may be attributed to diagnosed rheumatoid arthritis 
and/or whether it may be etiologically related to his service.

With regard to the Veteran's claim for service connection for 
sleep apnea, the Board notes that the March 2007 VA examiner 
opined that the Veteran's sleep apnea, diagnosed in 2005, was 
less likely as not caused by his active duty.  However, the 
report indicates that the rationale was "record review."  The 
Board finds that this medical opinion is inadequate as it lacks 
medical analysis that prevents the Board from making a fully 
informed evaluation.  

Likewise, the Board finds that the Veteran's claim for service 
connection for a left shoulder disability should be remanded for 
further action.  Although the Veteran's service treatment records 
show treatment for diagnosed bursitis, the March 2007 VA examiner 
found no objective left shoulder disability and attributed the 
Veteran's complaints entirely to his service-connected cervical 
spine disability.  However, a September 2005 VA treatment record 
indicates that a MRI study of the left shoulder showed 
impingement, and an October 2005 follow-up indicates a left 
shoulder cyst.  The evidence in this case indicates a possibility 
that the Veteran has a left shoulder disability unrelated to his 
service-connected cervical spine disability, that had its onset 
in service.  Moreover, the Board finds that the record does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  

At his February 2010 hearing, the Veteran testified that his 
service-connected back condition, diagnosed as facet joint 
strain, had worsened since his most recent VA compensation 
examination conducted in March 2007.  The Veteran should be 
provided another VA orthopedic examination to address the 
severity of his current facet joint strain.  The VA orthopedic 
examination should provide adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where appellant claimed his condition worsened 
two years after his last examination, VA should have scheduled 
him for another examination); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, while the Veteran was afforded a VA orthopedic 
examination in March 2007 to assess the current severity of his 
service-connected left wrist condition, the examiner found that a 
nonservice-connected dorsal ganglion cyst in the left wrist was 
very painful and opined that it caused marked decrease in range 
of motion testing in left wrist flexion and extension.  The 
examiner did not attempt to differentiate the Veteran's symptoms 
related to his service-connected left wrist condition from those 
of his diagnosed ganglion cyst, to the extent that they overlap.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition,  38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and symptoms 
be attributed to the service-connected condition).  Therefore, 
the Veteran should be provided another VA orthopedic examination 
to assess the severity of his service-connected left wrist 
disability exclusively, if possible.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
appropriate VA examination to determine the 
nature and etiology of the Veteran's diagnosed 
sleep apnea, if found to be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be performed.  
The examiner is also requested to review all 
pertinent records associated with the claims 
files and acknowledge such review in the 
examination report.  Based on the medical 
findings and a review of the claims files, the 
examiner should specifically opine as to 
whether it is at least as likely as not that 
the Veteran's diagnosed sleep apnea is 
causally related to his service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the realm 
of medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached, in a legible report.  

2.  The Veteran should also be afforded 
another VA orthopedic examination to 
determine the current nature and etiology of 
any current left shoulder condition or body 
joint pain disorder, if found to be present, 
and to assess the current severity of his 
facet joint strain, as well as his left wrist 
disability.  The entire claims files must be 
made available to the physician performing 
the examination.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  All 
appropriate tests and studies should be 
accomplished.  All clinical findings should 
be reported in detail and the examination 
report should comply with all AMIE protocols 
for rating such disabilities.  

If the examiner diagnoses a left shoulder 
condition independent of the Veteran's 
cervical spine disorder, the examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran's left 
shoulder disability is etiologically related 
to his service or any incident therein.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached.

Likewise, if the examiner diagnoses a 
condition manifest by body joint pain that is 
independent of the Veteran's cervical spine 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's body joint 
pain disability is etiologically related to 
his service or any incident therein.  The 
examiner is further requested to determine 
whether the Veteran has a current diagnosis 
of rheumatoid arthritis and whether such 
diagnosis is etiologically related to any 
body joint pain and, if so, whether any 
diagnosed rheumatoid arthritis had its onset 
in service or is etiologically related to 
such service or any incident therein.  If the 
examiner is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

The examiner should provide a description of 
the nature and severity of any symptoms 
associated with the Veteran's service-
connected facet joint strain and left wrist 
disability.  The examiner is requested to 
determine whether the service-connected low 
back and/or left wrist disabilities exhibit 
weakness, fatigability, incoordination, or 
pain on movement and, if possible, the 
determinations should be expressed in terms 
of the degree of functional loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain on increased use.  
The examiner is also requested to opine on 
the effect of the Veteran's disabilities on 
his ability to work.  To the extent 
practicable, the examiner should attempt to 
distinguish between symptoms possibly 
associated with the left wrist ganglion as 
opposed to the service-connected left wrist 
disability.  If such differentiation cannot 
be made, the examiner should so state.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
these claims.

3.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues remain 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


